 LOCAL 212 UAWLocal 212, International Union, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW) (Chrysler Corporation,Vernor Tool & Die Plant) and Melvin F.Nance. Case 7-CB-4577August 6, 1981DECISION AND ORDEROn December 2, 1980, Administrative LawJudge Thomas D. Johnston issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge andto adopt his recommended Order.Respondent excepts to the Administrative LawJudge's finding that it violated Section 8(b)(1)(A)of the Act by removing Melvin Nance from his po-sition as chairman of its fair employment practicescommittee because Nance filed with the Board acharge against Respondent. Respondent's conten-tion is that, inasmuch as Nance's removal did notaffect his employment status or cause him to sufferany loss of seniority, money, or union membership,the removal was an internal union affair not subjectto the prohibitions of Section 8(b)(1)(A).However, the removal was motivated byNance's having filed a Board charge. The Adminis-trative Law Judge so found and Respondent con-cedes as much.2To that extent the discipline impli-cates a policy imbedded in Federal labor law,3"thepolicy of keeping people 'completely free from co-ercion' ...against making complaints to theBoard." N.L.R.B. v. Industrial Union of Marine &Shipbuilding Workers of America and its Local 22[United States Lines Co.], 391 U.S. 418, 424 (1968)."Any coercion used to discourage, retard, or defeatthat access is beyond the legitimate interests of alabor organization." Id.Therefore, simply because the discipline imposedhere, as Respondent alleges, results in no loss of se-niority, money, or membership does not dictate the' Respondent has excepted to certain credibility findings made by theAdministrative Lasw Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 "IT]he removal was based upon Nance's filing of a false charge'against an Officer of the Union." (Respondent's brief to the Board at p.5.) 'hat the party imposing the discipline believes the charge is false ofcourse could not serve to overcome the policy of unfettered employeeaccess to the Board and, as the Administrative Law Judge noted, wehave long held as much. See cases cited in Waterman Industries. Inc., 91NLRB 1041, fn. 8 (1950).a See Scofield v. .N.L.R.B.. 394 U.S. 423. 430 (1969).257 NLRB No. 90conclusion that the discipline was a plainly internalunion affair left unregulated by Section 8(b)(1)(A)by virtue of the proviso to it. While losses of se-niority, money, or membership may be relevant tothe inquiry into whether or not the disciplineindeed was "coercive," the absence of such partic-ular effects does not negate a finding that the disci-pline here was coercive. Patently, Nance was co-erced. That Respondent openly would remove himfrom office because he filed a charge with theBoard is likely to have an adverse impact upon hiswillingness to seek access to the Board in thefuture. The removal is further likely to indicate toother unit employees that the exercise of their rightto file charges against Respondent might result inunion sanctions.4Given the importance of thepolicy favoring unfettered employee access to theBoard, it is too speculative to contend that otherunit members might distinguish the disciplinemeted out to Nance on the basis that he is a unionofficer and they are not. In any event, that wouldappear to be two-edged. For another unit membermight just as reasonably view the fact that Re-spondent meted out discipline to an officer forfiling charges with the Board as indicating the factthat Respondent would be even less hesitant toimpose discipline on rank-and-file members forfiling such charges.Although we recognize the important interestsserved by a union being able to fill its offices andinternal committee memberships with individuals itbelieves best will serve the union and its member-ship, prohibiting a union from removing an officerbecause he or she has filed a charge with theBoard hardly undermines that interest to any sub-stantial degree.Therefore, for the reasons set forth above, weagree with the Administrative Law Judge that Re-spondent's removal of Nance from its fair employ-ment practices committee for filing a charge withthe Board was violative of Section 8(b)(1)(A) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local 212, In-ternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), Highland Park, Michigan, its officers,' See General Teamsters Local Union No. 528. affiliated isith Intlernation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen and I/lpers ofAmerica (Theatres Service Companyl. 237 NLRB 258 (1978)637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagents, and representatives, shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge:This case was heard in Detroit, Michigan, on April 30,1980, pursuant to an amended charge' filed on October11, 1979,2 by Melvin F. Nance, an individual, and a com-plaint issued on November 16.The complaint alleges that Local 212, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW) (herein calledthe Respondent), violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act, as amended (herein calledthe Act), by removing its member, Melvin Nance, fromhis position as member and chairman3of its fair employ-ment practices committee at the Chrysler Corporation,Vernor Tool & Die Plant (herein called the Company),because Nance filed unfair labor practice charges withthe Board in the instant case.The Respondent, in its answer, dated November 23,denies having violated the Act as alleged and asserts itsaction in removing Nance from his position as chairmanis not covered by Section 8(b)(1)(A) of the Act, and thatthe Respondent's action in removing Nance was in theinterest of providing leadership of the fair employmentpractices committee where it can function in cooperationwith the officers of the Respondent and not to take ac-tions hostile to the Respondent.The issue involved is whether the Respondent violatedSection 8(b)(1)(A) of the Act by discriminatorily remov-ing Nance as chairman of the fair employment practicescommittee because he filed an unfair labor practicecharge with the Board.Upon the entire record in this case and from my obser-vations of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I hereby make the following:4FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERChrysler Corporation, a Delaware corporation with itsprincipal office and place of business located at HighlandPark, Michigan, operates plants in Michigan including itsVernor Tool & Die Plant located at Detroit, Michigan,which is the only facility involved in this proceeding,and is engaged in the business of the manufacture, sale,and distribution of automobiles, and related products.During 1978, a representative period, Chrysler Corpora-tion, in the course of its operations, received gross rev-enues in excess of $500,000 and it purchased and re-ceived goods and materials valued in excess of $50,000,The original charge was filed on September 25, 1979.2 All dates referred to are in 1979 unless otherwise stated.3 The General Counsel defines member and chairman as being the sameposition.' Unless otherwise indicated, the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the record,which I credit.which were delivered to its Vernor Tool & Die Plant lo-cated at Detroit, Michigan, directly from points locatedoutside the State of Michigan.Chrysler Corporation, including its Vernor Tool &Die Plant, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 212, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe Company, which is engaged in the manufacture,sale, and distribution of automobiles and related prod-ucts, operates a plant located at Detroit, Michigan. Itsemployees are represented by the Respondent which hasa collective-bargaining agreement with the Companycovering them. This agreement contains grievance andarbitration procedures. Further, section (4) of the agree-ment, which prohibits discrimination because of race,color, religion, age, sex, national origin or handicap, pro-vides, in pertinent part, as follows:Any employee who claims that, in violation of saidprinciple, he has been denied rights guaranteed bythis Agreement may complain as provided in thegrievance procedure. Any such claim, when pre-sented in writing, pursuant to Step l(d) of the griev-ance procedure, must contain a full statement of thefacts giving rise to the claim and the reasons whythe employee believes he has been discriminatedagainst. If appealed to Step 2, the Plant Shop Com-mittee of the Local Union, before deciding whetherto take the grievance up with the Labor RelationsSupervisor or his designated representative, mayrefer the claim to the Chairman of the Fair Em-ployment Practices Committee of the Local Unionfor a factual investigation and report.This section further provides that the grievance andarbitration procedures shall be the exclusive contractualprocedure for remedying such claims.Included among the Respondent's officials are Presi-dent Joe Zappa, Vice President Samuel Weary, and Re-cording Secretary Ted Brooks.' Donald Britton is theadministrative assistant to President Zappa.B. The Removal of Melvin NanceMelvin Nance, the discriminatee, is employed by theCompany. From May 1978 up until his removal from theposition about October 4, he held the position with theRespondent of chairman of the fair employment prac-tices committee.6The appointment of Nance to the posi-These three individuals are agents of the Union under the Act.6This position does not entitle the holder to any special seniority ormonetary payment except reimbursement by the Respondent for work-time lost from the Company. Further, the person holding the position isnot an employee of the Respondent.638 LOCAL 212 UAWtion of chairman which is an appointive position, hadbeen approved by President Zappa.Following the filing of a grievance concerning the dis-charge of an employee named William Adams, thisgrievance was turned over to Nance as chairman of thefair employment practices committee for purposes ofmaking a factual investigation and report as provided forin the collective-bargaining agreement.According to Nance, Adams was an alcoholic and hisinvestigation was to determine whether the Companyhad discharged Adams for that reason,7which he hadbeen informed by the Michigan Civil Rights Commissionwas a handicap protected by the Michigan Handicappers'Civil Rights Act.8As part of his investigation Nance at-tempted to see the records of other company employeesto ascertain whether they had violated the same compa-ny rules as Adams had without their having the samedisciplinary action being taken against them. He had fur-nished a list of names of those individuals whose recordshe wanted to see to the head of labor relations at theCompany, and he also had discussions with various offi-cials of the Respondent about getting the Company toproduce these records for his inspection.Nance testified upon requesting President Zappa9tocontact the Company's personnel management to showhim the records of the individuals he had listed, Zappainformed him he would check with the International tosee what their position was and would have them calland talk to the head of Labor Relations at the Companyand then have Vice President Weary contact him.President Zappa acknowledged having such a conver-sation with Nance except he stated Nance wanted tocheck all of the records in the department where the dis-charged employee Adams had worked.During the next week and a half, Nance stated withoutdenial that he contacted Vice President Weary on twooccasions about whether he had received any informa-tion from President Zappa about the records. Weary in-formed him he had not, but promised to contact Zappa,who was involved in negotiations, '° and get the informa-tion.President Zappa stated that, after Vice PresidentWeary informed him that Nance had been calling himabout information Zappa was supposed to obtain forNance, he contacted Homer Jolly,"1who is the assistantdirector of the Chrysler department of the International,concerning Nance's request for the records. Jolly in-formed him Nance would have the right to look at therecords but not to go on some witch hunt, and, if he wasspecific as to how the discharged employee was beingtreated as opposed to another person and as to what re-cords he wanted to look at, he had a right to do that.Zappa then related the information to Vice PresidentWeary with instructions for him to inform Nance of thisinformation.I The reason given for Adams' discharge was absenteeism.'MCL Ann. §3.550 (101) (1977).9 The date of this conversation was not established.'o President Zappa was chairman of the Chrysler negotiating commit-tee." Jolly did not testify.Nance testified when he contacted Vice PresidentWeary again, Weary informed him President Zappa hadtalked to the International whose position was that it wasthe Company's duty to show him the records. However,Weary also informed him he did not know who was han-dling the Company's plant at the time, but would let himknow as soon as they had someone.While Vice President Weary stated that PresidentZappa had instructed him to inform Nance if he had aspecific name then the Company should be obligated togo ahead and let him see the records, he did not testifyregarding this conversation with Nance, whom I credit.Later, Nance stated he again contacted Vice PresidentWeary who informed him Administrative Assistant Brit-ton was handling the Company's plant. Nance then con-tacted Britton but upon asking Britton if he would tellthe head of labor relations at the plant what the Union'sposition was Britton's response was, that he was notgoing to have Nance telling him how to do his job.Nance denied that was what he was doing, and when hetold Britton he was asking him to help him in the per-formance of his job, Britton repeated his previous state-ment.Administrative Assistant Britton, who was also ap-pointed to his position by President Zappa and whoseduties are to assist Zappa in handling grievances andproblems, acknowledged Nance had called him but didnot testify concerning what was said or deny Nance'sversion which I credit.Following his conversation with Britton, Nance con-tacted Vice President Weary and arranged a meetingwith him that morning, at which time a meeting wasthen held between Nance, Vice President Weary, andAdministrative Assistant Britton.Nance testified at this meeting after he explained toVice President Weary what had happened, Weary calledBritton into the office and told him Nance had a call hewould like for Britton to make. Britton's reponse was hewas not going to have Nance telling him how to do hisjob, which Nance denied and said he was simply askingBritton to call the head of labor relations at the plant andinform them of the Respondent's position on showing itsrecords. He also mentioned they had a man out therewithout a job who was trying to get back to work. Brit-ton then inquired how the man was being discriminatedagainst, whereupon Nance told Britton the man was analcoholic which made him a handicapper. When Brittonmentioned whoever heard of alcoholism being a handi-cap, Nance explained he had contacted the Civil RightsCommission and they had informed him alcoholism wasa handicap under the handicapper's bill. Britton, usingprofanity, indicated they did not know what they weretalking about, whereupon he showed Britton a copy ofthe Michigan Handicappers' Civil Rights Act, which hestated Britton picked up, looked at, and then threwdown.Nance also stated that during the conversation Brittonasked him if he wanted to see all the records, whereuponhe showed Britton a list of names, i2 which Britton did" This list of names was not received in evidence639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot take. After Britton, who received a telephone call,left the room, Nance stated that he told Weary thatWeary was Britton's boss, and Weary replied he did notlike to get involved in that sort of thing. He then toldWeary the only reason he was down there was becausePresident Zappa wanted him to do this through theUnion rather than an outside agency, which he wasdoing but told Weary not to say he did not give him achance to do something about it.Administrative Assistant Britton acknowledged duringthe conversation that Weary told him Nance wanted himto make a telephone call to management; and that Nancehad informed him that he considered Adams to be handi-capped because he was an alcoholic and the Civil RightsCommission has said an alcoholic is a handicappedperson; whereupon he had used profanity indicating toNance the Civil Rights Commission did not know whatthey were talking about.However, Britton denied Nance showed him a list ofnames, but stated that Nance requested him to call man-agement and have them open up the records on the em-ployees so he could find records of employees similar toAdams and see why management did not discharge ortake action against them, whereupon his response wasthat he did not think it was a good idea to compare onerecord against another because they would simply tele-type to management to take action against those otherpeople they would use in comparison. Britton also statedhe asked Nance whether he had the names of some ofthe people he wanted to investigate and how manypeople he was asking them to do this on, but deniedNance had any names or knew how many he may haveto have although he said Nance further informed himpursuant to his inquiry that he wanted everbody's.'3Vice President Weary, who did not give his version ofthe conversation, stated that Nance wanted Britton tocall the personnel director and tell the Company to givehim permission to examine anyone's records he wantedto see and denied that Nance produced any list of namesof individuals whose records he wanted Britton to callthe Company about.I credit Nance's version of this conversation. Apartfrom my observations of the witnesses, Nance's testimo-ny was acknowledged in part by Britton, and Weary didnot testify specifically concerning what was said.Both Weary and Britton, at the hearing, denied that atthe time of this meeting they had any knowledge aboutAdams' grievance, and Weary further stated that theycould not call the Company or request something of thatnature without having more knowledge of what theywere talking about.On September 25, Nance, as chairman of the fair em-ployment practices committee, filed the original chargeagainst the Respondent in the instant case which pro-vides as follows:Since on or about Sept. 10, 1979, the above labororganization, by its agent Don Britton, failed tofairly represent William Adams in the processing of"a Nance denied ever asking to see the records of everyone in the plantor that Britton had asked him to give him the names of the ones hewanted him to check.his grievance because of arbitrary and discriminato-ry reasons.According to Nance, he filed the charge at Adams' re-quest and it was his job to find the facts and evidenceinvolved in the discrimination regarding Adams' griev-ance; and until he completed his investigation, the griev-ance could not go any further.Harold Hamric, who was a committeeman for the Re-spondent, credibly testified, without denial, that he at-tended a meeting held about October 4 by PresidentZappa at which the Respondent's officials, Vice Presi-dent Weary, Secretary-Treasurer Dominic Ricci, and Re-cording Secretary Brooks were present. Also presentwere committeeman Harold David, Chief StewartHarvey Karpinski, and Patrick Waszkiewicz, who isplant chairman of the committee. Zappa informed themNance was being taken off the fair employment practicescommittee. Although David and Karpinski protestedZappa was wrong and demanded Nance be left on aschairman of that committee saying it was not right totake him off because they needed him and he was a goodman, Zappa informed them he was taking him off andthat was it and he had also told the International. Re-cording Secretary Brooks, who was sitting next toHamric, showed him the unfair labor practice chargewhich Nance had filed and told him to look what Nancedid to them and said, "He can't do that." This was theonly reason Hamric could recall being given for Nance'sremoval from the committee.Hamric stated that at the time the unfair labor practicecharge was filed Adams' grievance was still at thesecond step of the grievance procedure and was beinginvestigated by Nance. It had not yet reached the levelof the local union. t4Nance testified the same day this meeting was heldabout October 4 he learned from committee memberswho had attended the meeting he was no longer on thecommittee. He then contacted Vice President Weary,who confirmed it and, pursuant to his inquiry about thereason he was removed, Weary told him it was becausehe had filed the charge with the National Labor Rela-tions Board. Weary did not deny having such a conver-sation with Nance, and I credit Nance's undisputed testi-mony.Since that date Nance has not been on the fair employ-ment practices committee.President Zappa testified that after receiving the unfairlabor practice charge filed by Nance he discussed whathad happened with both Vice President Weary and Ad-ministrative Assistant Britton and felt disappointed inNance who he said had always discussed the grievanceshe was investigating with him before but had not dis-cussed this case with him. He stated that, since he haddetermined neither Britton nor the Respondent could beguilty of the charge, he made the decision that Nancecould no longer be compatible, they could not trust himrepresenting the factfinding group they had in the plant,' Under the terms of the collective-bargaining agreement, the officersof the Respondent did not become involved in the grievance procedureuntil step 3.640 LOCAL 212 UAWor to be honest any longer, and he had no need to havesomeone like that representing the Respondent and couldno longer serve the purpose he was intending to serve.Article 33 of the Respondent's constitution provides anappeal procedure members are to use to challenge ac-tions, decisions, or penalties imposed by the Respondent.Nance admitted he did not utilize this procedure. Hisreasons were because of the resistance he had met indealing with the Respondent which had refused the op-portunity he had given them, Adams was out of workand his investigation was just beginning, and because itwas his right under the Act to file the charge.C. Analysis and ConclusionsThe General Counsel contends that the Respondentviolated Section 8(b)(l)(A) of the Act by discriminatorilyremoving Nance from his position as chairman of the fairemployment practices committee because he filed theoriginal charge with the Board in this case. The Re-spondent denies having violated the Act. Its position, asexpressed in its brief, is that Nance's removal was "solelyan intraunion matter and that the removal was basedupon Nance's filing of a false charge against an officer ofthe Union" and also that the charge was derogatoryagainst the Union and one of its officials.Section 8(b)(1)(A) of the Act prohibits a union fromrestraining or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.A union may not coerce employees in their right tofile charges with the Board. N.L.R.B. v. Industrial Unionof Marine & Shipbuilding Workers of America and itsLocal 22 [United States Lines Company], 391 U.S. 418(1968). While a union has a legitimate interest in fillingits offices with people who it considers can best servethe union and its membership, see Shenango Incorporated,237 NLRB 1355 (1978), such legitimate interest does notextend to the removal of an employee from union officebecause he filed a charge with the Board and to do soviolates Section 8(b)(l)(A) of the Act. See GeneralAmerican Transportation Corporation, 227 NLRB 1695(1977), enforcement denied 581 F.2d 473 (5th Cir. 1978).Further, the fact the party taking the action against theemployee believes the charge filed is false or the ultimateproof does not sustain the validity of the charge is no de-fense. Waterman Industries, Inc., 91 NLRB 1041, 1043,fn. 8 (1950). Moreover, a union member is not requiredto first exhaust his internal union remedies before resort-ing to the Board's processes. N.L.R.B. v. IndustrialUnion of Marine & Shipbuilding Workers of America,supra.The findings supra, establish Nance while serving aschairman of the fair employment practices committeewas removed from the committee about October 4 bythe Respondent after he had filed the original unfairlabor practice charge against the Respondent with theBoard in the instant case on September 25 on behalf of adischarged employee of the Company whose grievancehe was assisting in investigating pursuant to his duties aschairman to determine whether the employee had beendiscriminatorily discharged. Not only did the Respond-ent's vice president, Weary, inform Nance the reason hewas removed from his position was because he filed thecharge with the Board which was also the same reasonRecording Secretary Brooks indicated to committeemanHarold Hamric, but President Zappa himself acknowl-edged he removed Nance as a result of his having filedthe charge albeit he claimed it was false. No evidencewas proffered to show or any contention made, apartfrom the filing of the charge, that Nance had not beenproperly performing his duties as chairman. Rather,President Zappa's own testimony indicates he had nocomplaints about Nance's performance other than hisfiling of the charge which Zappa, as noted, claimed wasfalse.Insofar as the original charge itself is concerned whichalleges the Respondent by its agent Britton failed tofairly represent Adams in the processing of his grievancebecause of arbitrary and discriminatory reasons, the evi-dence, supra, establishes Administrative Assistant Britton,although designated by the Respondent to handle thematter, had refused Nance's request to contact the Com-pany about obtaining the records which Nance felt werenecessary to examine for purposes of determining wheth-er the discharged employee Adams may have been treat-ed differently than other employees who may have beensimilarly situated. If so, this could have been a factor toconsider in determining whether Adams was discrimina-torily discharged and without such records Nance couldnot complete the investigation for which he was, aschairman, responsible for conducting. Although Nance'stestimony regarding his limited request for records wascredited rather than that of Vice President Weary andAdministrative Assistant Britton, even the Respondent'sown evidence fails to establish Weary and Britton spe-cifically informed Nance, as was approved by the Inter-national, that a request for specific records would beproper, yet they claimed his request was too broad.Rather, the evidence based on Britton's statements toNance indicate Britton's reasons for not honoring the re-quest was because he objected to what he felt was Nancetelling him how to do his job. Thus, under these circum-stances, which indicate Britton while assigned to handleNance's request for records acted arbitrarily and pre-vented Nance from proceeding with his investigationdealing with Adams' grievance, the original charge wasnot shown to be false as the Respondent contends.Based on the foregoing evidence and for the reasonsindicated and applying the applicable principles of lawherein set forth and rejecting Respondent's defenses,which I find have no merit, I find about October 4Nance was removed by the Respondent from his positionas chairman of the fair employment practices committeebecause he filed the original unfair labor practice chargeagainst the Respondent with the Board in this case, andthe Respondent thereby violated Section 8(b)(1)(A) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Compa-ny described in section , above, have a close, intimate,641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.CONCLUSIONS OF LAW1. Chrysler Corporation, including its Vernor Tool &Die Plant is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Local 212, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3. By removing Melvin Nance from his position aschairman of the fair employment practices committeeabout October 4, 1979, because he filed the originalunfair labor practice charge with the Board in the instantcase, the Respondent has engaged in unfair labor prac-tices in violation of Section 8(b)(l)(A) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(b)(1)(A) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.Accordingly, having found that the Respondent un-lawfully removed Nance from his position as chairmanof the fair employment practices committee it shall beordered to immediately reinstate Nance to his former po-sition as chairman of the fair employment practices com-mittee with all rights and privileges previously enjoyedby him in such position and if that position no longerexists then to a substantially equivalent position.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER5sThe Respondent, Local 212, International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), its officers, agents,and representatives, shall:I. Cease and desist from:(a) Removing any chairman or member of the fair em-ployment practices committee from their position forfiling unfair labor practice charges with the Board.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights guaranteedin Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:"s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Offer Melvin Nance immediate reinstatement to hisformer position as chairman of the fair employment prac-tices committee with all rights and privileges previouslyenjoyed in such position and if that position no longerexists then to a substantially equivalent position.(b) Post at its business office and other places where itcustomarily post notices to its members copies of the at-tached notice marked "Appendix."6Copies of saidnotice, on forms furnished by the Regional Director forRegion 7, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Furnish the Regional Director for Region 7, signedcopies of such notice in sufficient number to be postedby Chrysler Corporation at its Vernor Tool & Die Plant,the Company being willing.(d) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andhereby is, dismissed insofar as it alleges unfair labor prac-tices not specifically found herein.16 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT remove any chairman or memberof the Fair Employment Practices Committee fromtheir position because they filed unfair labor prac-tice charges with the National Labor RelationsBoard.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights guaranteed by Section 7 of the NationalLabor Relations Act, as amended.WE WILL immediately reinstate Melvin Nance tohis former position as chairman of the Fair Employ-ment Practices Committee with all rights and privi-leges previously enjoyed in such position, and ifthat position no longer exists then to a substantiallyequivalent position.LOCAL 212, INTERNATIONAL UNION,UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OFAMERICA (UAW)642